Cabret, J.,
dissenting. Because I disagree with the majority’s decision to remand the case for a Remmer hearing, I must respectfully dissent. Although I agree with the majority’s conclusion that the trial judge dismissed Juror Number 3 without an adequate factual basis to believe that Juror Number 3 was a Freemason or in communication with Dowdye, I believe, for the following reasons, that this Court should order the parties to provide the full trial transcript and review the case for harmless error rather than remand the case for a Remmer hearing that cannot address the trial court’s violation of Dowdye’s right secured by Federal Rule of Criminal Procedure 24(c)(1).1
*776I believe that the majority opinion does not clearly set forth the test an appellate court must apply when reviewing a trial judge’s decision to replace, over the defendant’s objection, a sitting juror with an alternate pursuant to Rule 24(c)(1). Unfortunately, at the time this case was briefed and considered, the few appellate court decisions interpreting Rule 24(c) were also unclear as to what standard should apply, since virtually all concluded that the trial judge had not violated Rule 24(c), or implied in dicta that Rule 24(c) violations required per se reversal without explaining why harmless error review was not appropriate. Moreover, this Court, in its decision in Vergile v. People, 54 V.I. 455 (V.I. 2010), also did not fully address this issue, given our holding that the Superior Court did not violate Rule 24(c).
But on September 3, 2009 — after briefing and conference in the present case — the District of Columbia Court of Appeals, sitting en banc, decided Hinton v. United States, 979 A.2d 663 (D.C. 2009), which comprehensively summarized the history of Rule 24(c)2 and prior case law interpreting the rule. See id. at 674-79. The court based its interpretation of the purpose of Rule 24(c) on the concept that a defendant has a much stronger right to have his case decided by a particular jury once that jury has been sworn into service. During the jury selection process and before the jury is sworn to try the case, a criminal defendant has no right to have any particular juror or jurors serve. Instead, the defendant is only entitled to a fair and impartial jury. See Lambrix v. Dugger, 529 So.2d 1110, 1112 (Fla. 1988). But once the jury has been empaneled, the defendant has a protected interest in having the chosen jury decide his or her case. See Wade v. Hunter, 336 U.S. 684, 689, 69 S. Ct. 834, 93 L. Ed. 974 (1949). As the United States Supreme Court explained:
*777The reason for holding that jeopardy attaches when the jury is empaneled and sworn lies in the need to protect the interest of an accused in retaining a chosen jury. That interest was described in Wade v. Hunter... as a defendant’s “valued right to have his trial completed by a particular tribunal.” 336 U.S., at 689. It is an interest with roots deep in the historic development of trial by jury in the Anglo-American system of criminal justice. Throughout that history there ran a strong tradition that once banded together a jury should not be discharged until it had completed its solemn task of announcing a verdict.
Crist v. Bretz, 437 U.S. 28, 35-36, 98 S. Ct. 2156, 57 L. Ed. 2d 24 (1978). Based on considerations of the important right which could potentially be infringed by the replacement of a sitting juror by Rule 24(c), the Hinton court determined that the
narrow purpose of the Rule is to enable courts to avoid mistrials by replacing incapacitated or disqualified jurors with alternates; itneither grants nor recognizes any broader removal authority, and courts have no inherent power to replace jurors for reasons other than the Rule specifies. That is how the United States Courts of Appeals have interpreted Federal Rule of Criminal Procedure 24(c) — its language grants limited authority to replace empaneled jurors and thus constrains the trial court’s discretion.
Hinton, 979 A.2d at 679-80.
The Hinton court also — for the first time — set forth a complete test for reviewing preserved objections to alleged Rule 24(c) violations that harmonized pre-existing case law with the concept of harmless error review. Pursuant to Hinton, the appellant bears the initial burden of showing that the trial judge actually abused his or her discretion when replacing a sitting juror with an alternate during trial. Id. at 683-84. The trial court abuses its discretion if it replaces a sitting juror “ ‘without factual support or for a legally irrelevant reason.’ ” Id. at 686 (quoting United States v. Purdy, 144 F.3d 241, 247 (2d Cir. 1998)). If the reviewing court determines that the trial court abused its discretion, then the court must next determine whether that error was harmless, which requires the application of the “standard test applicable to non-constitutional errors.” Id. at 690.
*778In this case, although I agree with the majority’s conclusion that the trial court erred by failing to establish a factual basis for its determination that Juror Number 3 may have failed to honestly answer a voir dire question, been biased as a Freemason, or engaged in some non-verbal communication with Dowdye, the majority’s reliance on the test set out in McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. 548, 104 S. Ct. 845, 78 L. Ed. 2d 663 (1984) is misplaced. The test in McDonough is designed to protect a defendant’s Sixth Amendment right to be tried by an impartial jury. Id. at 554 (impartiality as a “touchstone of a fair trial.”). The question here is whether the Superior Court erred by violating the defendant’s right to be tried by the particular unbiased jury which was originally sworn in. There is no question in this case that all twelve of the jurors who eventually decided Dowdye’s case were impartial, which means McDonough and the aspects of the Sixth Amendment right to a jury trial it addresses are satisfied. However, this determination does not affect whether the trial court violated Dowdye’s separate right under Rule 24(c) to have his case tried by the twelve jurors originally sworn in. Nevertheless, because I agree that the Superior Court made an error, I turn now to address the correct remedy for that error.
When an appellate court determines that the trial court abused its discretion, the appellant is not required to make an additional showing of prejudice to meet the harmless error inquiry, because (1) Rule 24(c), unlike other rules, does not expressly state that the appellant must prove specific prejudice; and (2) the presumption that the appellant suffered the general (or inherent) prejudice is wholly equivalent to the usual harmless error inquiry. Hinton, 979 A.2d at 686-87. Therefore, after holding that a trial judge violated Rule 24(c), an appellate court applies the same harmless error analysis it would apply in any other case where an error has occurred, meaning that the burden is shifted to the government to disprove the presumption of prejudice, i.e. that the error could not have had a substantial impact on the verdict. See id. at 690 (“Ordinarily, when this court determines that the trial court erred in a criminal case and that the error was preserved by a timely and appropriate objection, the burden is not on the appellant to show prejudice in order to obtain relief. Rather, we will grant relief — reverse the judgment on appeal — unless we are convinced the error was harmless. There are sound reasons to adhere to that general rule, and no good reason to depart from it, when the trial court has jeopardized a defendant’s basic jury trial rights by erroneously *779replacing an empaneled juror with an alternate in violation of Rule 24(c).”). See also Kotteakos v. United States, 328 U.S. 750, 765, 66 S. Ct. 1239, 90 L. Ed. 1557 (1946) (holding that an error is harmless if the record allows the appellate court to conclude “with fair assurance . .. that the judgment was not substantially swayed by the error.”).
In this context, the error is harmless if the court is left with a “fair assurance” that the erroneously removed juror would have voted to convict based on the evidence presented at trial. See Hinton, 979 A.2d at 690-91. If there was sufficient disputed evidence, or the government’s case was weak enough, that the removed juror, acting rationally, could have voted to acquit, then the “ ‘conviction cannot stand.’ ” Id. at 691 (quoting Kotteakos, 328 U.S. at 765). On the other hand, “if the government’s case is strong and there is no reason apparent in the record to think the erroneously removed juror would have dissented, a reviewing court could be satisfied that the juror substitution had no substantial influence on the outcome.” Id. at 691-92. In Hinton, the court noted that the defense strongly disputed much of the government’s case with its own evidence, and that questions sent from the substituted juror to the court indicated that the juror might have considered the defense’s case persuasive. Id. at 692. Therefore, because the court determined that “there is a real likelihood that [the replaced juror] would have voted to acquit Hinton, either hanging the jury or, perhaps, even persuading his fellow jurors to join him,” id., they reversed Hinton’s conviction and remanded the case for a new trial.
I would follow the procedure outlined above to resolve this case; we already determined that the trial court violated the right protected by Rule 24(c) by dismissing Juror Number 3 without a sufficient factual basis. The next step would be to order the parties to provide us with, and then for us to review, the trial transcripts,3 and ultimately determine whether the error was harmless. The Remmer hearing ordered by the majority is a fruitless examination under Rule 24(c). At this stage, we have already determined that the Superior Court violated the right protected by Rule 24(c) by dismissing a juror without an adequate factual record. The trial court’s creation of an adequate factual record at a post hoc proceeding does not erase or mitigate its violation of Dowdye’s right to have no sitting juror *780dismissed without adequate factual support at the time of the dismissal as required by Rule 24(c). The violation has already occurred, and post hoc proceedings cannot change that. The only question that remains, and the one I would address, is whether that violation was harmless. Therefore, because the majority opinion fails to conduct the proper harmless error analysis and orders a remedy that cannot address the violation of Rule 24(c), I respectfully dissent.

 Federal Rule of Criminal Procedure 24(c)(1) provides: “The court may impanel up to 6 alternate jurors to replace any jurors who are unable to perform or who are disqualified from performing their duties.”


 In Hinton, the court interpreted a local rule, Superior Court Criminal Rule 24(c), which is functionally identical to Federal Rule of Criminal Procedure 24(c). Hinton, 979 A.2d at 679. District of Columbia Superior Court Rule 24(c)(1) provides, in pertinent part: “The Court may empanel no more than 6 jurors in addition to the regular jury to sit as alternate jurors. An alternate juror, in the order called, shall replace a juror who, becomes or is found to be unable or disqualified to perform juror duties.” Therefore, because both rules share common language and the differences between them are unimportant, the Hinton court turned to a comprehensive review of the history and usage of Federal Rule 24(c) to guide its interpretation of the local rule. Id. at 679-80.


 Although the parties did not include these transcripts in their joint appendix, they are nonetheless considered part of the record on appeal under our Supreme Court Rule 10.